                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN



NATALIE ANDERSON,

                      Plaintiff,
                                                            Case No. 16-cv-1181-bhl
       v.

SOFTWAREONE INC,

                      Defendant.


                                            ORDER


       On May 7, 2021, the Court set a status hearing in this case for May 14, 2021. (ECF No.
77.) On May 10, 2021, the defendant submitted a motion to dismiss as well as the parties’
stipulation for dismissal, indicating they had settled the matter. (ECF No. 78.) Because the
“matter has been fully and satisfactorily compromised and settled as to all parties,” (ECF No.
78), the Court will dismiss the case pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Accordingly,

       IT IS HEREBY ORDERED that the motion to dismiss, ECF No. 78, is GRANTED,
the May 14, 2021 status conference is canceled, and this cause of action is DISMISSED with
prejudice.

       Dated at Milwaukee, Wisconsin on May 10, 2021.

                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge
